Name: Council Regulation (EEC) No 496/86 of 25 February 1986 fixing the initial quantitative restrictions on the import into Portugal of certain processed fruit and vegetable products from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  foodstuff
 Date Published: nan

 No L 54/ 36 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 496/86 of 25 February 1986 fixing the initial quantitative restrictions on the import into Portugal of certain processed fruit and vegetable products from third countries HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quotas referred to in Article 245 of the Act of Accession to be applied by the Portuguese Republic to the import from third countries of processed fruit and vegetable products listed in Annex XXI to the said Act shall be as set out in the Annex to this Regu ­ lation . 2 . From 1 March to 31 December 1986 , the quotas set out in paragraph 1 shall be reduced by one-sixth . 3 . With regard to preferential third countries , where the protocols referred to in Article 366 of the Act of Accession or, in their absence , where autonomous measures taken pursuant to Article 367 of that Act provide for quantitative restrictions , the quantities resulting from the application of the abovementioned provisions shall be set before the quantities for the other third countries are set, in compliance with the framework established in paragraph 1 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 245 of the Act of Accession provides that the Portuguese Republic may, until 31 December 1992 , apply quantitative restrictions to the import from third countries of products referred to in Annex XXI to the Act and in particular of certain processed fruit and vegetable products ; Whereas implementation by the Portuguese Republic of Article 245 of the Act entails the fixing of the initial quota for the abovementioned products ; Whereas , on the basis of information available , the application of the criteria defined in Article 245 of the Act results in the quotas in question being fixed at the levels shown in this Regulation ; Whereas this Regulation applies to all third countries , but without prejudice to the protocols to be concluded with preferential third countries in accordance with Article 366 of the Act or to the transitional measures referred to in Article 367 thereof ; whereas it should be specified , however, that the quantities resulting from the quantitative restrictions fixed pursuant to these Articles are to be included in those applicable to third countries as a whole under this Regulation ; Whereas some processed fruit and vegetable products listed in Annex XXI to the Act are subject to the system of import licences referred to in Article 15 of Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('); whereas , as a result of the intro ­ duction of quantitative restrictions in Portugal , it should be stipulated that import licences issued for those products are not valid for imports into Portugal unless they are accompanied by an authorization to import issued by the authorities of that country, Article 2 The import licences issued for the products subject to the system of import licences provided for in Article 15 of Regulation (EEC) No 426/ 86 shall not be valid for imports into Portugal unless they are accompanied by an authorization to import issued by the Portuguese Republic . Article 3 Detailed rules of application of the quota system referred to in Article 245 of the Act of Accession shall be adopted, as needed, in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/ 86 . Article 4 This Regulation shall enter into force on 1 March 1986 .o OJ No L 49 , 27 . 2 . 1986 , p. 1 . 1.3.86 Official Journal of the European Communities No L 54 / 37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS No L 54/ 38 Official Journal of the European Communities 1 . 3 . 86 ANNEX CCT heading No Descriptioa Initial quotas for 1986 ( tonnes) 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : A. Apricots E. Other 20 500 20.05 Jams , fruit jellies , marmalades , fruit purees and fruit pastes , being cooked preparations, whether or not containing added sugar 406 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 1 . Ginger 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsumas); Clementines , wilkings ana other similar citrus hybrids 4 . Grapes 6 . Pears : bb) Other 7 . Peaches and apricots : ex aa) With a sugar content exceeding 13 % by weight :  Apricots bb) Other ex 8 . Other fruits :  Not including cherries 9 . Mixtures of fruit b) Containing added sugar , in immediate packings of a net capacity or 1 kg or less : 1 . Ginger 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids 4 . Grapes 7 . Peaches and apricots : aa) With a sugar content exceeding 15 % by weight : 22 . Apricots bb) Other : 22 . Apricots ex 8 . Other fruits :  Not including cherries 9 . Mixtures of fruit c) Not containing added sugar 602 20.07 Fruit juices ( including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C : II . Apple and pear juice , mixtures of apple and pear juice 1 . 3 . 86 Official Journal of the European Communities No L 54/39 CCT heading No Description Initial quotas for 1986 (tonnes) 20.07 (Cont'd) III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Not including orange and lemon juice ex b) Other : Not including orange and lemon juice B. Of a density of 1,33 g/cm3 or less at 20 °C : I. Grape , apple and pear juice (including grape must); mixtures of apple and pear juice : a) Of a value exceeding 18 ECU per 100 kg net weight : 2 . Apple and pear juice 3 . Mixtures of apple and pear juice b) Of a value of 18 ECU or less per 100 kg net weight : 2 . Apple juice 3 . Pear juice 4 . Mixtures of apple and pear juice 287 II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice and other citrus fruit juices : ex aa) Containing added sugar :  Not including lemon juice ex bb) Other :  Not including lemon juice 4 . Pineapple juice 6 . Other fruits and vegetable juices 7 . Mixtures b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice 4 . Other citrus fruit juices 5 . Pineapple juice 7 . Other fruit and vegetable juices 8 . Mixtures